Citation Nr: 1448785	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and sister/custodian


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2013, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran advised the VLJ that he was submitting additional documentary evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, as will be discussed in the REMAND below, this additional evidence does not appear to have been associated with the claims folder.

The issue on appeal has been recharacterized as shown on the cover page pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in March 2008, when the examiner found no contemporaneous diagnosis of depression, VA treatment records dated November 2013 show a diagnosis of depression.  Accordingly, remand is required to afford the Veteran another VA examination and obtain a nexus opinion.  

In addition, the Board video conference hearing transcript shows that the Veteran said that he was providing additional evidence, accompanied by a waiver of AOJ review.  However, review of the paper and e-folder fails to show that any such evidence has been associated with the Veteran's claim.  On remand, an attempt to obtain and associate such evidence with the e-folder should be made.
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed depression.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

A specific request should be made for treatment records from the Memphis VAMC dated from January 2008 through October 2010.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

The Veteran should also be asked whether he submitted additional evidence during the VA Board video conference hearing, and if not, be given an opportunity to submit the same.

2.  After all available records have been associated with the e-folder, afford the Veteran a VA examination to determine the etiology of any acquired psychiatric disorder, to include depression.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.

The examiner must identify all psychiatric disorders since approximately June 2008, when the Veteran filed his service connection claim, to include depression.  In regard to each disorder, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service. 
 
As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

* The May 2003 Medical Board report, which found that a diagnosis of untreated, ongoing depression had not been present during service, and that the Veteran's primary problem was his alcohol abuse.

* The March 2008 VA mental disorders examination, which indicates that the Veteran had no documented symptoms of depression since 2003 primary and neurology clinic evaluations.

* The November 2013 VAMC psychiatric note, in which the Veteran was diagnosed with depression.

* The May 2003 private neuropsychology evaluation, in which the Veteran's family (and not the Veteran himself) reported that he had symptoms of depression.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



